Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11, and 15-21 are pending and subject to restriction requirement. 
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

Group I, claims 1-9, drawn to A lipopeptide, a pharmaceutically acceptable salt thereof, or a derivative thereof, characterized in that the lipopeptide is the following a) or b):
a) a lipopeptide formed by linking a polypeptide having an antiviral activity to a lipophilic compound linked to the carboxyl-terminus of the polypeptide;


Group II, claim 10, drawn multimer of PM1 or PM2, wherein the PM1 is a multimer formed by the lipopeptide, a pharmaceutically acceptable salt thereof, or a derivative thereof.

Group III, claim 11, drawn to A composition comprising C1) and C2), wherein, the C1) is C11), wherein the C11) is the lipopeptide, a derivative, or a pharmaceutically acceptable salt thereof.

Group IV, claim 15, drawn to A method of treating or/and preventing an infection caused by a virus in an animal, comprising administering to a subject animal the C11).

Group V, claim 16, drawn to multimer of PM2, wherein the PM2 is a multimer formed by the lipopeptide, a pharmaceutically acceptable salt thereof, or a derivative thereof.

Group VI, claim 17, drawn to a composition comprising C1) and C2), wherein, the C1) is C12), wherein the C12) is the polypeptide, a derivative thereof, or a pharmaceutically acceptable salt thereof, the C2) is a pharmaceutically acceptable carrier or adjuvant.


Group VIII, claim 19, drawn to method of treating or/and preventing an infection caused by a virus in an animal, comprising administering to a subject animal the C12) to inhibit viral infection in the animal, wherein the C12) is the polypeptide, a derivative thereof, or a pharmaceutically acceptable salt thereof.

Group IX, claim 20, drawn to a method of treating or/and preventing an infection caused by a virus in an animal, comprising administering to a subject animal the C13) to inhibit viral infection in the animal.

Group X, claim 21, drawn to a method of treating or/and preventing an infection caused by a virus in an animal, comprising administering to a subject animal the C14) to inhibit viral infection in the animal.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The special technical feature of the claimed invention is A lipopeptide, a pharmaceutically acceptable salt thereof, or a derivative thereof, characterized in that the lipopeptide is the following a) or b):

b) a lipopeptide formed by linking a polypeptide having an antiviral activity to a terminal protecting group and a lipophilic compound linked to the carboxyl-terminus of the polypeptide, wherein the terminal protecting group is an amino terminal protecting group and/or a carboxyl terminal protecting group.	Ingallinella et al. (PNAS, 2009, p. 5801-5806 in IDS on 10/18/2019) teaches the claimed technical feature. discloses a derivative peptide of HN fusion protein gp41 C terminal heptad repeat (CHR) HR2 can inhibit virus infection, T20 is 638-675aa of gp41, and C34 is 628-661aa of gp41. T20 has higher antiviral activity than C34 in vitro, and C terminal does not contain hydrophobix fragments that can be inserted into a lipid membrane, and therefore, C34 is selected for cholesterol derivation. The N-terminal of C34 is subjected to acylation modification, the C-terminal is subjected to amidation modification, and cholesterol and palmitic acid derivation are carried out, lipid derivation dramatically increases the potency to inhibit viral infection, has a durable antiviral ability and a long half-life, and thus, targeting the fusion inhibitor (Fl) to cell membranes is a simple and effective method for dramatically increasing the FI antiviral potency (see abstract, figure 1, table 1, page 5802, left column, paragraph 2 to right column, paragraph 2, page 5805, left column, paragraph 1). 
Since Applicant’s invention does not contribute a special technical feature when viewed over the prior art they do not have a single inventive concept and thus the claims lack unity of invention. Therefore, the instant invention lacks Unity of Invention and restriction is set forth as it applies to U.S. practice.

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.